                                                                     f\iled
                                                                  IN CLERK'S OFFICE
                                                              US DISTRICT COURT E.D.N.V,
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                          R 13 2
                                         ■X
ALLSTATE INSURANCE COMPANY,                                   BROOKLYN OFFICE
et al..

                      Plaintiffs,

       - against-                                          MEMORANDUM DECISION
                                                           AND ORDER
                                                           l;16-cv-I465 (AMD) (SJB)
ABRAMOV, etai,

                      Defendants.


                                         -X


ANN M. DONNELLY, United States District Judge:

       On March 25, 2016, the plaintiffs commenced this civil action alleging violations of the

Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961, § 1962(c), and

§ 1964(c), and New York common law fraud and unjust enrichmenL (ECF No. 1.) The

plaintiffs filed an amended complaint on May 9, 2016, maintaining the same causes of action and

adding additional defendants. (ECF No. 5.) 25 of the 88 named defendants did not appear in the

action, and the Clerk of Court entered a default against them. (ECF Nos. 187-193, 195-201, 209-

213, 294-296, 307-310.) The 63 remaining defendants settled with the plaintiff. (See ECF

No. 322 at 4.)

       On May 22, 2018, the plaintiffs moved for a default judgment against the 25 defendants

who did not appear in the action, pursuant to Federal Rule of Civil Procedure 55(b) and Local

Rule 55.2. (ECF No. 322-3.) Ireferred the motion to Magistrate Judge Sanket Bulsara for a

Report and Recommendation ("R&R"). On February 21, 2019, Judge Bulsara issued a thorough

and well-reasoned R&R, recommending thatIdeny the plaintiffs' motion because the plaintiffs
did not comply with the service requirements of Local Rule 55.2. (ECF No. 333.) No objections

have been filed to the R&R,and the time for doing so has passed. {Id.)

       A district court"may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). To accept those

portions of the R&R to which no timely objection has been made,"a district court need only

satisfy itself that there is no clear error on the face ofthe record." Jarvis v. N. Am. Globex Fund

L.P., 823 F.Supp.2d 161, 163(E.D.N.Y. 2011)(internal quotation marks omitted).

       I have carefully reviewed Judge Bulsara's thoughtful and cogent R&R,and find no error.

Accordingly, I adopt the R&R in its entirety. The plaintiffs' motion is denied without prejudice

to renewal.


SO ORDERED.
                                                       s/Ann M. Donnelly

                                                      Ann M. Donnelly
                                                      United States District Judge

Dated: Brooklyn, New York
       March 13,2019
